Citation Nr: 0304334	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury involving the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1944 to 
February 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in RO 
(hereinafter RO).  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for residuals of trench feet.  
Further development will be conducted on this issue on a de 
novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In December 1948 the RO denied service connection for 
residuals of trench feet.

2.  The evidence received since the December 1948 rating 
decision bears directly and substantially upon the claim and 
is so significant that it must be considered in order to 
decide the claim fairly.


CONCLUSION OF LAW

New and material evidence having been presented, the claim 
for entitlement to service connection for residuals of trench 
feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims which are applicable to the current decision. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  With regard to the 
instant case, the veteran was informed of the requirements to 
establish service connection in the statement of the case.  
In February 2002 the RO informed the veteran of the 
provisions of the VCAA as well as informing the veteran that 
he needed to identify relevant evidence and provide contact 
information. He was advised that he was to furnish the names 
and addresses of all health care providers who have treated 
him for residuals of a cold injury involving the feet, which 
were not currently of record.  See Quartucccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, the February 2002 VCAA 
letter furnished the veteran and his representative sets 
forth the duty to assist requirements of the VCAA. 

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A (West 
Supp. 2002).  Such action has been accomplished by the RO.  
For the limited purpose of reopening this claim the Board 
finds that the VCAA has been satisfied.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2002).

Service connection for residuals of trench feet was denied by 
the RO March 1946.  At that time the RO determined that 
residuals of trench feet were not shown at the time of the 
separation examination.  The RO confirmed this denial in May 
1946, February 1947, and December 1948.  The veteran did not 
appeal these decisions which are now final.  38 U.S.C.A. 
§ 7105.  

The evidence of record at the time of these decisions include 
the service medical records which show that the veteran was 
hospitalized in February and March 1945 for trench feet due 
to extreme cold and wet while in combat near France. It was 
noted in an April 1945 record that the veteran had 
satisfactory rehabilitation and was returned to duty.  

The February 1946 separation examination shows that the 
veteran reported having had "trench feet" in February 1945 
which was treated at a hospital in France.  The examiner 
noted that in his opinion the veteran's "trench feet" was 
incurred in the line of duty.  It was also noted that the 
veteran's feet were normal other than second degree pes 
planus.  

As previously stated the December 1948 by the RO is final.  
However, the veteran may reopen his claims by submitting new 
and material evidence. 38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2002).

Subsequently received were VA and private medical records 
showing treatment for several disorders from 1989 to 2001.  
He was seen by a private physician in September 1997.  The 
clinical history reflected that he had recent surgery on his 
left foot by a podiatrist and evidently had a wound 
infection.  He was subsequently treated for ulceration of the 
left foot. 

Received in February 1998 was a statement from J. C. K, DPM, 
which is to the effect that that the veteran was a seventy-
one year old male initially presenting with the complaint of 
bilateral foot pain.  It was noted that the veteran had 
related a history of foot submersion in extreme cold weather 
while enlisted in service.  Dr. K.  stated that this had 
directly resulted in peripheral nerve damage "trench foot" 
resulting in severe pain and discomfort.  He continued to 
state that the residual sequela of this pathology included 
and was not limited to neuritis, peripheral neuropathy, 
neuropathic ulceration with necrosis, and end stage sequela 
of trench foot.  Dr. K. stated that this did increase the 
veteran's morbidity for ulceration, necrosis, gangrene, or 
loss of toe, foot or leg.  It was also noted that another 
physician had evaluated the veteran on November 1997 for left 
foot pain with an assessment of complex regional allodynia 
syndrome.

The veteran underwent a VA arteries and veins examination in 
March 1998 for frozen feet.  The examiner noted that the 
claims folder was reviewed prior to the examination.  It was 
noted by history that the veteran had service from 1944 to 
1946 where he had several exposures resulting in frozen feet.  
It was noted that he had physical therapy and he was 
ambulating on crutches for a period of time.  His surgical 
history included left foot surgery in September 1997 with 
ongoing problems.  

The veteran reported that his feet were painful.  He stated 
that he had numerous bone spurs, part of which were removed 
in a recent foot surgery.  He underwent a first metatarsal 
phalangeal joint replacement and removal of a spur on the 
dorsal aspect of the first metatarsal base.  He stated that 
he underwent complications with sloughing and what sounded to 
the examiner like post-operative dehiscence to the incision 
sites.  He noted that all sites were now healed.  The veteran 
has three hypertrophic scars, which are evidence of the 
dorsum of the first metatarsal phalangeal joint, first 
metatarsal base and fifth metatarsal head area.  He stated 
that he has had cold intolerance ever since service.  It was 
noted that there was difficulty with pain in both his feet 
with cold intolerance.  He also stated that he had a painful 
right heel and was receiving treatment by a private physician  

The examinations showed that the pedal pulses were excellent.  
No edema was noted in either ankle.  Capillary refills were 
spontaneous.  Dense pedal hair was evident bilaterally.  
There was positive sensation with monifilament wire 
bilaterally.  There were three hypertrophic scars on the left 
foot.   Nail plates were clear with the exception of the 
hallux nails, which had turned mycotic.  There was mild 
swelling of the first metatarsal phalangeal joint and the 
base of the first metatarsal, which appeared to be post-
surgical in nature.  Palpable pain was still evident at the 
first metatarsal phalangeal joint.  Gait examination was 
normal.   The impression was that there was no evidence of 
frozen feet, and that neurologically he appeared to be in 
intact.  Pedal pulses and the skin were intact.  He went on 
to state that the veteran's pain is due to biomechanics and 
post-surgical pain was evident in the left foot.  

An August 1998 letter from L. P., DPM, is to the effect that 
the veteran had a history of foot submersion in extreme cold 
weather while on active duty, which appeared to cause in 
peripheral nerve damage resulting in severe pain and 
discomfort.  The residual sequelae include but are not 
limited to peripheral neuropathy, necrosis and neuropathic 
ulceration.  The veteran's chances for ulceration, necrosis, 
gangrene, or loss of toe, foot or leg were greatly increased 
due to the nerve damage.  Dr. P. reported that a private pain 
management specialist evaluated the veteran in November 1997 
for left foot pain and his findings agreed.  The assessment 
included reflex sympathetic dystrophy.

A September 1998 private outpatient treatment record shows 
that the veteran was being seen for a routine three-month 
checkup.  Past medical history noted a remote history of 
statis ulceration on the left foot, which was healed.  The 
impression was chronic paresthesia of the left secondary to 
previous "trench foot" in the service.

The veteran underwent an October 1998 cold injury protocol 
examination.  The examiner noted that the claims folder was 
reviewed prior to the examination.  It was noted by history 
that the veteran was exposed to below zero temperature for 
approximately four to five months.  He was hospitalized in 
France and treated for what he called gangrene for six or 
seven weeks.  He was given shots of penicillin, hydrotherapy, 
and other therapy.  He was then sent back into the field 
where he stated that he suffered from more exposure to the 
cold.  

It was noted that he has had significant pain in both of his 
feet since service.  He described the pain as pins and 
needles and aching pain.  He especially had pain in his left 
foot.  He stated that in September 1997 he underwent a first 
metatarsal phalangeal implant procedure by a podiatrist in 
Lake Wales.  He stated that after the operation he developed 
what he called gangrene of the foot on the dorsal medial, 
dorsal lateral, and plantar aspects.  He stated that he was 
given intravenous antibiotics, underwent surgical debridement 
of the necrotic areas and had a home health nurse changing 
his dressings at home for approximately five to six months.

It was noted that since the surgery that the veteran had 
decreased sensation over the area of the first metatarsal, 
first metatarsal phalangeal joint, as well as over the dorsal 
lateral aspect of the left foot.  He also had some burning 
and tingling sensation in both of the areas.  The veteran has 
been through a battery of tests to determine why he developed 
those gangrenous changes.  He tested negative for diabetes, 
and he stated that his nerve conduction velocity studies were 
negative for any peripheral neuropathy.  He was still 
complaining of swelling of his left foot as compared to his 
right foot.  He stated that resting or staying off of his 
[feet] relieved his pain, but that as soon as he puts weight 
on both of his feet that he develops pain across the balls of 
his feet.  He has tried over-the-counter inserts that gave 
him minimal relief of his pain.  He has had metatarsal pads 
that have given him some relief of his pain.  He was 
currently being treated by a podiatrist and was enrolled in 
physical therapy for the last two months.  He has not noticed 
much relief from this therapy.  He soaks his feet in Epsom 
salts, which give him some relief from his pain.

Physical examination of the vascular system shows that there 
were strongly palpable pedal pulses in both feet.  Capillary 
refill time was less than three seconds.  Deep tendon 
reflexes were intact and symmetrical.  Vibratory sensation 
was intact and symmetrical in both feet.  Protective 
threshold was intact and symmetrical in both feet.  There was 
decreased light touch noted along the first medial aspect of 
the left foot in the area of the surgical scar.  There was 
some hypesthesia noted over the scar on the dorsal lateral 
aspect of the left foot.  There was a thickened 
hyperpigmented scar noted on the left foot and on the dorsal 
aspect of the fifth metatarsal.  There was mild edema of the 
left foot when compared to the right foot.  Hair was noted on 
the digits.  The skin was warm and dry with no evidence of 
hyperhidrosis.  There was no evidence of fungal toenails.  
The toenails were within normal limits.  There were no open 
lesions.  The temperature was within normal limits.

The subtalar and mid-tarsal joints, and ankle joints muscles 
were within normal limits and pain free.  Muscle strength was 
five by five in all muscle groups.  There was significant 
pain upon palpation across the metatarsal heads of both feet.  
The veteran walks with a somewhat antalgic gait.  The 
assessment was that there was status-post exposure to cold 
for both feet.  The examiner stated that there was no 
specific evidence of frozen feet noted on examination and 
that the veteran's history of tingling feet prior to his 
surgery was consistent with frozen feet.  The examiner went 
on to state that the hyperesthesia found on the current 
examination was more consistent with post-surgical changes.   

The veteran was treated at a VA outpatient clinic in August 
1999.  At that time the impression was peripheral neuropathy.  
A hearing was held at the RO in August 2001.  At that time 
the veteran provided testimony which described the inservice 
exposure to the cold and water while engaging the enemy.  He 
also reported a history of symptoms and treatment.  Testimony 
was also given from the appellant's spouse.

To summarize, the evidence received since the December 1948 
decision by the RO includes opinions from two private 
physicians which for the first time indicate that the veteran 
currently has disabilities of the feet which are related to 
the inservice trench feet.  As such the Board finds that this 
evidence is new and material and the claim is reopened.  


ORDER

New and material evidence having been submitted the claim of 
service connection for residuals of trench feet is reopened 
and to this extent only the appeal is granted.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

